NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 05/09/2022.  In applicant’s amendments claims 17-18 were cancelled, claims 1, 13-14, 21, and 22 were amended, and new claim 23 is added.  
Claims 1-6, 11-16, 19-23 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 05/09/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art US 8939921 B2 (Brinkhaus et al) fails to teach or render obvious the haptic interface device for rehabilitation of a hand in combination with all of the elements and structural and functional relationships as claimed and further including a closed loop mode configured to provide constant control, the cavity is given a starting pressure and the internal pressure is configured to be maintained at that pressure as increased force is applied to the device.
	Regarding Independent Claim 14, the closest prior art US 8939921 B2 (Brinkhaus et al) fails to teach or render obvious the haptic interface device for rehabilitation of a hand in combination with all of the elements and structural and functional relationships as claimed and further including wherein the pressure sensor of the pneumatic actuator is configured to measure a pressure of the cavity, and wherein the pressure measured by the pressure sensor of the cavity is greater than a predetermined pressure as a user supplied force applied to the device increases.
The prior art of record teaches a closed feedback loop that keeps the internal pressure of the bellow at the predetermined pressure and discloses lowering the pressure using the vacuum tank to reduce pressure above the predetermined pressure. It would not be obvious for one skilled in the art at the time of filing to modify the pressure system to measuring the pressure above the predetermined pressure without improper hindsight and breaking the intended use of the device to maintain constant pressure on the fingers.
	Regarding Independent Claim 23, the closest prior art US 20110118635 A1 (Yamamoto) fails to teach or render obvious the haptic interface device for rehabilitation of a hand in combination with all of the elements and structural and functional relationships as claimed and further including wherein the body has a height of between 115 mm and 125 mm (i.e. 4.5 to 5 inches).
The prior art of record teaches the body being the relative length of a finger joint and does not disclose wherein the body has a height between 115-125mm. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the height to be 115mm as that would be longer than the finger itself and break the function of the device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784